Title: General Orders, 16 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Friday July 16th 1779.
          Parole Wayne—C. Signs Light. Infantry.
        
        The Commander in Chief is happy to congratulate the Army on the success of our Arms under Brigadier General Wayne, who last night with the corps of Light Infantry surprised and took the enemy’s post at Stony-Point with the whole Garrison Cannon & Stores with very inconsiderable loss on our side. The General has not yet received the particulars of the affair, but he has the satisfaction to learn that the officers and men in general gloriously distinguished themselves in the attack.
        He requests the Brigadier and his whole corps to accept his warmest thanks for the good conduct and signal bravery manifested upon the occasion.
        All the Clothiers in and near the Army will make immediate returns of every article of clothing on hand.
      